Exhibit 24(b)(8.8) THIRD AMENDMENT TO SELLING AND SERVICES AGREEMENT AND PARTICIPATION AGREEMENT This Amendment to the Selling and Services Agreement and Participation Agreement (“Amendment”) is effective as of date set forth below by and between American Beacon Advisors, Inc. (“AmBeacon”), and ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLP (“ING Institutional”), and ING Financial Advisors, LLC (“ING Financial”)(collectively “ING”) Whereas, AmBeacon and the Servicing Agent entered into a Selling and Services Agreement and Participation Agreement dated June 6, 2008, First Amendment dated February 9, 2009 and Second Amendment dated July 14, 2009 (the “Agreement”), regarding the American Beacon Funds, (the “Funds”) and the parties desire to further amend the Agreement as provided herein; Now therefore, in consideration of the mutual covenants and promises set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. Amendment . Schedule B and Schedule C to the Agreement are hereby deleted and replaced with Schedule B and Schedule C attached hereto. 2. Ratification and Confirmation of Agreement . Except as specifically set forth herein, the Agreement is hereby ratified and confirmed in all respects and shall remain in full force and effect. 3. Counterparts . This Amendment may be executed in counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to be effective as of the 25 th day of January, 2010. ING LIFE INSURANCE AND ING INSTITUTIONAL PLAN SERVICES, LLC ANNUITY COMPANY By: /s/ Lisa S. Gilarde By: /s/ Michelle Sheiowitz, Attorney in Fact Lisa S. Gilarde Michelle Sheiowitz, Attorney in Fact Vice President Vice President ING FINANCIAL ADVISORS, LLC AMERICAN BEACON ADVISORS, INC By: /s/ Michael J. Pise By: /s/ Brian E. Brett Michael Pise Brian E. Brett Vice President Vice President, Sales SCHEDULE B List of Available Funds All Institutional class shares of American Beacon Funds All Investor class shares of American Beacon Funds All Advisor class shares of American Beacon Funds All Retirement class shares of American Beacon Funds All Y class shares of American Beacon Funds 2 SCHEDULE C FEE SCHEDULE As compensation for the services ING renders under the Agreement, AmBeacon will pay a fee to ING Financial equal to an annual basis the rate set forth below multiplied by the average daily value of the assets in ING accounts in the Funds. Service 12b-1 Fees Total Fees Fund Fees American Beacon Funds-Institutional Class % % % American Beacon Funds-Investor Class % % % American Beacon Funds-Advisor Class % % % American Beacon Funds-Retirement Class % % % American Beacon Funds-Y Class % % % Dated: January 25, 2010 3
